Inta-Boro Acres, Inc. v Mattoo & Bhat Med. Assoc., P.C. (2014 NY Slip Op 05629)
Inta-Boro Acres, Inc. v Mattoo & Bhat Med. Assoc., P.C.
2014 NY Slip Op 05629
Decided on August 6, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 6, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-09170
 (Index No. 27331/11)

[*1]Inta-Boro Acres, Inc., respondent, 
vMattoo & Bhat Medical Associates, P.C., doing business as AV Care, appellant, et al., defendants.
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP, Lake Success, N.Y. (Sarah C. Lichtenstein of counsel), for appellant.
Pike & Pike, P.C., Bellmore, N.Y. (Laurence I. Cohen of counsel), for respondent.
DECISION & ORDER
In an action to recover damages for breach of contract, the defendant Mattoo & Bhat Medical Associates, P.C., doing business as AV Care, appeals from so much of an order of the Supreme Court, Queens County (Gavrin, J.), dated July 24, 2013, as denied that branch of its motion which was to vacate so much of a judgment of the same court entered April 11, 2012, as was entered against it upon its failure to appear or answer the complaint and for leave to serve a late answer.
ORDERED that the order is reversed insofar as appealed from, on the facts and in the exercise of discretion, without costs or disbursements, and that branch of the appellant's motion which was to vacate so much of the judgment entered April 11, 2012, as was entered against it upon its failure to appear or answer the complaint and for leave to serve a late answer is granted.
Considering, inter alia, the absence of prejudice to the plaintiff, the potentially meritorious nature of the defense, and the public policy in favor of resolving cases on the merits, the Supreme Court should have granted that branch of the appellant's motion which was to vacate so much of a judgment entered April 11, 2012, as was entered against it upon its failure to appear or answer the complaint and for leave to serve a late answer (see Albin v First Nationwide Network Mtge. Co.,  188 AD2d 575; see also I.J. Handa, P.C. v Imperato , 159 AD2d 484).
SKELOS, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court